326 F.2d 757
CONTINENTAL SOUTHERN LINES, INC., Auto Transports, Inc. andTransport Insurance Company, Appellants,v.James H. SMITH, Appellee.
No. 20835.
United States Court of Appeals Fifth Circuit.
Jan. 21, 1964.

Grove Stafford, Stafford & Pitts, Alexandria, La., for Continental Southern Lines, Inc., appellant.
J. C. Theus, Theus, Grisham, Davis, Leigh & Brown, Monroe, La., for defendants-appellants.
George M. Snellings, Jr., Monroe, La., Jack H. Walding, Dallas, Tex., McHenry, Snellings, Breard & Sartor, Monroe, La., for plaintiff-appellee.
Before HUTCHESON and BELL, Circuit Judges, and BREWSTER, District judge.
PER CURIAM.


1
Judgment was entered in the District Court on a jury verdict in favor of the plaintiff James H. Smith, and against the defendants Continental Southern Lines, Inc., Auto Transports, Inc. and its insurer, Transport Insurance Company in solido.  The suit resulted from a collision between a bus on which Smith was a passenger and a truck owned and operated by Auto Transports, Inc.  The evidence adduced on the trial together with the appertaining Louisiana authorities make it plain that the judgment should be, and it is Affirmed.  Wise v. Prescott, 1963, 244 La. 157, 151 So. 2d 356; and Landrum v. New Amsterdam Casualty Company, La.App.1963, 149 So. 2d 182.


2
The motion on behalf of Smith for damages and costs under Rule 30 of this court is denied.